number release date id office uilc cca_2011103109154247 -------------- from ---------------------- sent monday date am to ----------------- cc ------------------- subject fw levy question for assignment hi--my reviewer concurs in my response to your question involving levies made without giving required cdp levy notices first these levies are illegal the question is whether any of the proceeds they determine to have been illegally collected need to be returned to the taxpayer we have to return any illegally levied proceeds provided we are within the limitations_period the authority to return the proceeds is under sec_6343 specifically sec_6343 authorizes return of levied property where with the consent of the taxapyer or the national_taxpayer_advocate the return of such property would be in the best interests of the taxpayer as determined by the national_taxpayer_advocate and the united_states sec_6343 further makes applicable the limitations_period under b which is months from the date of levy in the case of levied money or sale proceeds d is generally discretionary however sec_301_6343-3 provides that where the service makes a levy in violation of the law it is in the best interest of the united_states and taxpayer to release the levy and the service will return to the taxpayer any property obtained pursuant to the levy failure to give cdp_notice required under sec_6330 is listed as a specific example of when levied property will be returned sec_301_6343-3 further provides that the determination to return levied proceeds must be made within months from the levy although the money may actually be returned within a reasonable amount of time after that period if additional time is necessary for investigation or processing accordingly proceeds should be returned to the taxpayers for any illegal levies which occurred in the month period dating back from the discovery of the existence of the illegal levies the proceeds should be returned as soon as is reasonably possible note that it is possible that some of the levies could be discovered to fall within one of the pre-levy cdp exceptions in sec_6330 in which case the levies without issuance of the pre-levy cdp_notice would not have been illegal and we would not have to return the levied proceeds let me know if you have any further questions
